Name: Commission Regulation (EEC) No 3325/92 of 17 November 1992 re-establishing the levying of customs duties on products falling within CN code 8712 00, originating in Indonesia and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  land transport;  Asia and Oceania
 Date Published: nan

 No L 334/14 Official Journal of the European Communities 19 . 11 . 92 COMMISSION REGULATION (EEC) No 3325/92 of 17 November 1992 re-restablishing the levying of customs duties on products falling within CN code 8712 00, originating in Indonesia and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply 18 August 1992, imports of these products into the Community originating in Indonesia and Thailand reached the reference base in question after being charged thereagainst ; whereas the exchange of information orga ­ nized by the Commission has demonstrated that continu ­ ance of the preference threatens to cause economic diffi ­ culties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established with regard to Indonesia and Thai ­ land, HAS ADOPTED THIS REGULATION : Article 1 As from 22 November 1992, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products originating in Indonesia and Thailand : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1 992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1992 to each of the countries or territories listed in Annex III, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes or threatens to cause economic difficulties in the Community or a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the reference base to be consi ­ dered is equal, as a general rule, to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of products falling within CN code 8712 00, originating in Indonesia and Thailand, the reference base is fixed at ECU 9 454 000 : whereas, on CN code Description 8712 00 Bicycles and other cycles (including delivery tricycles), not motorized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1992. For the Commission Christiane SCRIVENER Member of the Commission (  ) OJ No L 370, 31 . 12. 1990, p . 1 . (2) OJ No L 341 , 12. 12. 1991 , p . 1 , as last amended by Regula ­ tion (EEC) No 12509/92 (OJ No L 159, 12. 6 . 1992, p . 1 ).